SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

503.1
TP 12-01704
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JOSHUA LINER, PETITIONER,

                      V                                             ORDER

SUPERINTENDENT JAMES AND BRIAN FISCHER,
COMMISSIONER, NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS.


JOSHUA LINER, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Livingston County [Dennis S.
Cohen, A.J.], entered September 11, 2012) to review determinations of
respondents. The determinations found after a Tier II hearing and
Tier III hearing that petitioner had violated various inmate rules.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court